UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Marketfield Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 63.92% Apparel Manufacturing - 0.44% Lululemon Athletica, Inc. (a) $ Beverage and Tobacco Product Manufacturing - 1.21% Coca-Cola Co. Broadcasting (except Internet) - 0.42% CBS Corp. Building Material and Garden Equipment and Supplies Dealers - 1.04% Fastenal Co. Chemical Manufacturing - 1.94% Colgate-Palmolive Co. (c) Clothing and Clothing Accessories Stores - 6.64% Fast Retailing Co. Ltd. (b) Nordstrom, Inc. Ross Stores, Inc. TJX Companies, Inc. (c) Computer and Electronic Product Manufacturing - 2.38% FANUC Corp. (a)(b) Teradata Corp. (a) Construction of Buildings - 1.72% DR Horton, Inc. Toll Brothers, Inc. (a) Couriers and Messengers - 1.15% FedEx Corp. (c) Data Processing, Hosting & Related Services - 2.05% Google, Inc. (a)(c) Food and Beverage Stores - 1.44% Whole Foods Market, Inc. (c) Food Manufacturing - 4.21% Green Mountain Coffee Roasters, Inc. (a) Hershey Co. HJ Heinz Co. (c) Food Services and Drinking Places - 3.66% Buffalo Wild Wings, Inc. (a) Chipotle Mexican Grill, Inc. (a) McDonald's Corp. (c) General Merchandise Stores - 4.05% Costco Wholesale Corp. (c) Tractor Supply Co. Machinery Manufacturing - 6.22% Baker Hughes, Inc. (c) Cummins, Inc. Gardner Denver, Inc. National Oilwell Varco, Inc. WW Grainger, Inc. (c) Mining (except Oil and Gas) - 1.72% Newmont Mining Corp. Nonstore Retailers - 3.13% Amazon.com, Inc. (a)(c) eBay, Inc. (a) Oil and Gas Extraction - 2.19% Apache Corp. Continental Resources, Inc. (a) Petroleum and Coal Products Manufacturing - 0.93% ConocoPhillips Primary Metal Manufacturing - 2.49% Carpenter Technology Corp. Precision Castparts Corp. Professional, Scientific, and Technical Services - 3.73% International Business Machines Corp. (c) priceline.com, Inc. (a) Rail Transportation - 3.06% Norfolk Southern Corp. Union Pacific Corp. (c) Real Estate - 0.94% FirstService Corp. (a)(b) Zillow, Inc. (a) Support Activities for Mining - 1.85% Halliburton Co. Schlumberger Ltd. (b) Support Activities for Transportation - 1.32% CH Robinson Worldwide, Inc. (c) Telecommunications - 1.08% AT&T, Inc. Transportation Equipment Manufacturing - 0.19% Eaton Corp. Truck Transportation - 2.72% JB Hunt Transport Services, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc. (a)(c) TOTAL COMMON STOCKS (Cost $473,614,234) REAL ESTATE INVESTMENT TRUSTS - 0.98% Real Estate - 0.98% Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $8,328,963) EXCHANGE TRADED FUNDS - 2.49% iShares Dow Jones U.S. Home Construction Index Fund SPDR S&P Retail ETF TOTAL EXCHANGE TRADED FUNDS (Cost $21,895,105) PURCHASED OPTIONS - 0.47% Powershares QQQ Trust Series 1 Expiration: December, 2011, Exercise Price: $60.00 Expiration: December, 2011, Exercise Price: $59.00 TOTAL PURCHASED OPTIONS (Cost $4,069,822) Principal Amount Value SHORT-TERM INVESTMENTS - 17.85% AIM STIT - Treasury Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $127,778,855) Total Investments (Cost $635,686,979) - 85.71% Other Assets in Excess of Liabilities - 14.29% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security (c) All or a portion of this security is pledged as collateral for short postions. The cost basis of investments for federal income tax purposes at September 30, 2011. was as follows*: Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on options Gross unrealized depreciation on investments ) Gross unrealized depreciation on options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at September 30, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks# $ $
